DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, with respect to claims 2, 6, 9-12 and 15 have been fully considered and are persuasive.  The objection of claims 2, 6, 9-12 and 15 has been withdrawn. 
Applicant's arguments, see page 8, have been fully considered but they are not persuasive since Applicant’s claim amendments did not resolve the claim rejections under 35 U.S.C. § 112(b).
Applicant’s arguments, see page 8, with respect to claims 8 and 11-16 have been fully considered and are persuasive.  The claim rejections under 35 U.S.C. § 103 of claims 8 and 11-16 has been withdrawn. 

Claim Objections
Claim(s) 2 is/are objected to because of the following informalities:  change “element” in line 3 to “device”.  Appropriate correction is required.
Claim(s) 9 is/are objected to because of the following informalities:  change “of service” in line 2 to “service”.  Appropriate correction is required.
Claim(s) 15 is/are objected to because of the following informalities:  change “internet protocol” in line 3 to “Internet Protocol”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what “the service data” in lines 4-5 and 8 are referring to since there are “service data” in lines 1 and 4 of claim 1. Claims 2-7 fails to resolve the deficiency of claim 1 and are thus rejected under similar rationale. Examiner will interpret “service data” in line 4 to be “the service data” hereinafter for examination to resolve the deficiency.
Regarding claim 6, it is unclear how a terminal identifier comprises a terminal IP, a service server IP and/or a transmission protocol. An identifier comprises a protocol?
Regarding claim(s) 8, the boundaries of “the service identifier is used” and “a feature value list obtained through normalization processing” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in the claim, i.e., a memory or a communications interface or a processor, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the data analysis network device in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim(s). See MPEP 2173.05(g) for more information. Claims 9-16 fails to resolve the deficiency of claim 8 and are thus rejected under similar rationale.
Claim 11 recites the limitation "the service identifier corresponding to the service data" in lines 5-6 and “the service data corresponding to the service identifier” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the service identifier corresponding to the service data" in lines 5-6 and “the service data corresponding to the service identifier” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, it is unclear how the service data is from both “the network exposure network element” and “the service network element”.
Regarding claim 15, it is unclear how a terminal identifier comprises a terminal IP, a service server IP and/or a transmission protocol. An identifier comprises a protocol?
Regarding claim(s) 16, the boundaries of “a feature obtained through the normalization processing” and “mapping a physical data value of the feature to a fixed data value space” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in the claim, i.e., a memory or a communications interface or a processor, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the data analysis network device  in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim(s). See MPEP 2173.05(g) for more information.
Regarding claim(s) 17, the boundaries of “the service identifier is used” and “a feature value list obtained through normalization processing” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in the claim, i.e., a memory or a communications interface or a processor, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the data analysis network device in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim(s). See MPEP 2173.05(g) for more information. Claims 18-20 fails to resolve the deficiency of claim 17 and are thus rejected under similar rationale.
Regarding claim(s) 20, the boundaries of “a feature obtained through the normalization processing” and “mapping a physical data value of the feature to a fixed data value space” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in the claim, i.e., a memory or a communications interface or a processor, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the data analysis network device in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim(s). See MPEP 2173.05(g) for more information.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended (to the Examiner’s interpretation above) to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-5 and 7 would be allowable if claim 1 is rewritten consistent with Examiner’s interpretation above to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record is US PGPub 20210176650 by Wang et al. which discloses all of the limitations of claim 1 except for, in view of other limitations within the same claim, “the service data comprises a combination of the following: the service identifier, first data, and second data, wherein the first data comprises a terminal identifier, and the second data comprises a feature value list obtained through normalization processing”. Additionally, the other prior arts of record, in single or combination, does not teach, suggest or provide rationale for, in view of other limitations within the same claim, “the service data comprises a combination of the following: the service identifier, first data, and second data, wherein the first data comprises a terminal identifier, and the second data comprises a feature value list obtained through normalization processing” of claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476